10 N.Y.3d 850 (2008)
1050 TENANTS CORP., Respondent,
v.
STEVEN LAPIDUS et al., Appellants.
Court of Appeals of the State of New York.
Submitted February 25, 2008.
Decided May 1, 2008.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in this proceeding commenced in the Civil Court of the City of New York (NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).